Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-8, 10-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (US 2014/0264369 A1) in view of Hashimoto et al. (US 2012/0211801 A1).
Regarding independent claim 1: Padmanabhan discloses (Fig. 7) a semiconductor device, comprising: 
a substrate (11)([0020], “semiconductor substrate"); 
a first III-V compound layer (19)([0019], “for example, GaN”) disposed on the substrate, the first III-V compound layer comprising a plurality of crystal lattices (shown as Wurzite structure Figure 6A), 
wherein each of the crystal lattices has a prism plane ([0031], "...reference number 62 (note label 63 should be 62 at the place indicated below) represents the {0110} M-plane family, reference number 63 represents the {0112} family R-Planes, and reference number 64 represents the <0001> C plane"}; 
a second III-V compound layer (21){[0019]: "such as AlGaN layer"} disposed on the first III-V compound layer; and 
a source electrode, a drain electrode and a gate electrode ([0026], “electrode 37 is configured as a drain electrode and electrode 36 is configured as a source electrode with gate electrode 27 in between.,"} disposed on the second III-V compound layer,
the source electrode and the drain electrode defining a channel region that has a plurality of channels of charge carriers (22)("[0026j,"2DEG”, [0004], "two dimensional electron gas"), in the first III-V compound layer (19),
wherein a normal direction of the prism plane defines an m-axis, and each of the channels of the charge carriers extends along a single direction that is parallel with the m-axis, 
Padmanabhan teaches that the sidewall surfaces (153), (154) are formed along the [0112] R-plane family ([0022]), and that the top surface (151) is formed along the <0001> C axis, thus since the M-plane is perpendicular to the C-plane, and the R-plane is along sidewall surfaces (153) and (154), the channel direction is necessarily parallel to the M-axis. Note, by convention in the art, the axis of a plane is defined as the normal perpendicular to the plane.

Padmanabhan does not expressly teach that the source electrode, the drain electrode and the gate electrode are disposed on a topmost surface of the second III-V compound layer.
Hashimoto discloses (Fig. 10) a semiconductor device, comprising a source electrode ([0085]: 39), a drain electrode ([0085]: 41), gate electrode ([0085]: 43) and a second III-V compound layer ([0083]: Al.sub.X1In.sub.Y1Ga.sub.1-X1-Y1N layer 33), the source electrode ([0085]: 39), the drain electrode ([0085]: 41) and the gate electrode ([0085]: 43) are disposed on a topmost surface of the second III-V compound layer ([0083]: Al.sub.X1In.sub.Y1Ga.sub.1-X1-Y1N layer 33).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Padmanabhan, the source, drain and gate of Hashimoto such that the source electrode, the drain electrode and the gate electrode are disposed on a topmost surface of the second III-V compound layer, as taught by Hashimoto, which a known alternative structure, thus using a known structure so as to achieve expected results with a high degree of success.

    PNG
    media_image1.png
    761
    1113
    media_image1.png
    Greyscale

Annotated Figure 6A of Padmanabhan 

    PNG
    media_image2.png
    533
    1107
    media_image2.png
    Greyscale

Padmanabhan discloses that the substrate (11) may be a semiconductor substrate ([0020], "in several embodiments, substrate 11 is a silicon substrate...silicon-carbide, GaN, AIN, other semiconductor materials.
As to claim 4, Padmanabhan discloses ([0031]) that the M-plane family may be represented by [0110], which includes the m-axis (used interchangeably with M-axis) represented as one of [10-10], [-1010], [1-100], [-1100], [01-10] and [0-110], by the usual conventions of Miller indices.
As to claim 5, Padmanabhan, annotated Figure 7 below, discloses that the source electrode and the drain electrode are opposite each other, and a projection of a side wall of the source electrode facing the drain electrode on the substrate is perpendicular to the m-axis.

    PNG
    media_image3.png
    594
    1074
    media_image3.png
    Greyscale

Padmanabhan.

As to claim 6, Padmanabhan, annotated Figure 7 above, discloses that the source electrode and the drain electrode are separated from each other in a direction of the m-axis.
As to claim 7, Padmanabhan , Figure 7, discloses a semiconductor device, comprising: 
a substrate (11)([0020], “semiconductor substrate”); a first III-V compound layer (19)([0019j, “for example, GaN”) disposed on the substrate, the first III-V compound layer comprising a plurality of crystal lattices (shown as Wurzite structure Figure 6A), wherein each of the crystal lattices has an m-plane (note: enplane and M-plane are synonymous) ([0031], "...reference number 62 (note label 63 should be 62 at the place indicated below) represents the {0110} M-plane family”}; 
a second III-V compound layer (21)([0019], "such as AIGaN layer") disposed on the first III-V compound layer; and a source electrode, a drain electrode and a gate electrode {[0026], “electrode 37 is configured as a drain electrode and electrode 36 is configured as a source electrode with gate electrode 27 in between.,."} disposed on the second III-V compound layer, the source electrode and the drain electrode defining a channel region that has a plurality of channels of charge carriers (22) ("[0026], "2DEG", [0004], "two dimensional electron gas"}, in the first III-V compound layer (19), wherein a normal direction of the prism plane defines an m-axis, and each of extends along a single direction that is parallel with a normal direction of the m-plane.
In addition, a channel parallel to m-axis is the same for any other channel parallel to the m-axis; they are all in the same single direction. 
Padmanabhan teaches that the sidewall surfaces (153), (154) are formed along the [0112] R-plane family ([0022]), and that the top surface (151) is formed along the <0001> C axis, thus since the M-plane is perpendicular to the C-plane, and the R-plane is along sidewall surfaces (153) and (154), the channel direction is necessarily parallel to the M-axis. Note, by convention in the art, the axis of a plane is defined as the normal perpendicular to the plane.
Padmanabhan does not expressly teach that the source electrode, the drain electrode and the gate electrode are disposed on a topmost surface of the second III-V compound layer.
Hashimoto discloses (Fig. 10) a semiconductor device, comprising a source electrode ([0085]: 39), a drain electrode ([0085]: 41), gate electrode ([0085]: 43) and a second III-V compound layer ([0083]: Al.sub.X1In.sub.Y1Ga.sub.1-X1-Y1N layer 33), the source electrode ([0085]: 39), the drain electrode ([0085]: 41) and the gate electrode ([0085]: 43) are disposed on a topmost surface of the second III-V compound layer ([0083]: Al.sub.X1In.sub.Y1Ga.sub.1-X1-Y1N layer 33).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Padmanabhan, the source, drain and 
As to claim 8, Padmanabhan discloses that the substrate (11) may be a semiconductor substrate ([0020], “in several embodiments, substrate 11 is a silicon substrate...silicon-carbide, GaN, AIN, other semiconductor materials...").
As to claim 10, Padmanabhan discloses ([0031]) that the M–plane family may be represented by (0110), which includes the m-plane (used interchangeably with M-plane) represented as one of (10-10), (-1010), (1-100), (-1100), (01-10) and (0-110), by the usual conventions of Miller indices.
As to claim 11, Padmanabhan, annotated Figure 7 above, discloses that the source electrode and the drain electrode are opposite each other, and a projection of a side wall of the source electrode facing the drain electrode on the substrate is perpendicular to the normal direction of the m-plane.
As to claim 12, Padmanabhan, annotated Figure 7 above, discloses that the source electrode and the drain electrode are separated from each other in the normal direction of the m-plane.
As to claim 13, Padmanabhan , Figure 7, discloses a manufacturing method of a semiconductor device, comprising: forming and providing a substrate (11)([0020], "semiconductor substrate”}; forming a first III-V compound layer (19}([0019], "for example, GaN"} on the substrate, wherein the first III-V compound layer comprises a plurality of crystal lattices (shown as Wurzite structure Figure 6A), and each of the crystal lattices has a prism plane ([0031], reference number 62 (note label 63 should be 62) represents the (0110} M-plane family, reference number 63 represents the (0112} family R-Planes, and reference number 64 represents the <0001> C-plane"}; forming a second III-V compound layer (21)([0019], "such as AIGaN layer”) on the first ill-V compound layer; and forming a source electrode, a drain electrode and a gate electrode ([0026], “electrode 37 is configured as a drain electrode and electrode 36 is configured as a source electrode with gate electrode 27 in between,.."} on the second Ill-V compound layer, wherein the source electrode and the drain electrode define a channel region that has a plurality of channels of charge carriers (22}{"[0026],"2DEG", [0004], "two dimensional electron gas"}. in the first Ill-V compound layer (19), wherein a normal direction of the prism plane defines an m-axis, and each of the channels of the charge carriers extends along a single direction that is parallel with the m-axis, 
Padmanabhan teaches that the sidewall surfaces (153), (154) are formed along the [0112] R-plane family ([0022]), and that the top surface (151) is formed along the <0001> C axis, thus since the M-plane is perpendicular to the C-plane, and the R-plane is along sidewall surfaces (153) and (154), the channel direction is necessarily parallel to the M-axis. Note, by convention in the art, the axis of a plane is defined as the normal perpendicular to the plane.
In addition, a channel parallel to m-axis is the same for any other channel parallel to the m-axis; they are all in the same single direction. 

Hashimoto discloses (Fig. 10) a semiconductor device, comprising a source electrode ([0085]: 39), a drain electrode ([0085]: 41), gate electrode ([0085]: 43) and a second III-V compound layer ([0083]: Al.sub.X1In.sub.Y1Ga.sub.1-X1-Y1N layer 33), the source electrode ([0085]: 39), the drain electrode ([0085]: 41) and the gate electrode ([0085]: 43) are disposed on a topmost surface of the second III-V compound layer ([0083]: Al.sub.X1In.sub.Y1Ga.sub.1-X1-Y1N layer 33).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Padmanabhan, the source, drain and gate of Hashimoto such that the source electrode, the drain electrode and the gate electrode are disposed on a topmost surface of the second III-V compound layer, as taught by Hashimoto, which a known alternative structure, thus using a known structure so as to achieve expected results with a high degree of success. 
As to claim 14, Padmanabhan discloses that the substrate (11) may be a semiconductor substrate ([0020], “in several embodiments, substrate 11 is a silicon substrate...silicon-carbide, GaN, AIN, other semiconductor materials..."}.
As to claim 16, Padmanabhan discloses ([0031]) that the M -plane family may be represented by [0110], which includes the m-axis (used interchangeably with M-axis) 
As to claim 17, Padmanabhan, annotated Figure 7 above, discloses that the source electrode and the drain electrode are opposite each other, and a projection of a side wall of the source electrode facing the drain electrode on the substrate is perpendicular to the m-axis.
As to claim 18, Padmanabhan, annotated Figure 7 above, discloses that the source electrode and the drain electrode are separated from each other in a direction of the m-axis.
Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (US 2014/0264369 A1) in view of Hashimoto et al. (US 2012/0211801 A1) and further in view of Odnoblyudov et al. (US 2018/0182620 A1).
Regarding claim 3: Padmanabhan and Hashimoto teach the claim limitations of the semiconductor device according to claim 1, on which this claim depends.
Padmmanabhan as modified by Hashimoto does not expressly teach that the substrate comprises a core; a barrier layer encapsulating the core; a bonding layer disposed on the barrier layer; and a single crystalline layer disposed on the bonding layer.
Odnoblyudov discloses (e.g., Fig. 2) a semiconductor device comprising a substrate ([0034]: 302), wherein the substrate comprises a polycrystalline ceramic core, 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the substrate of the device of Padmanabhan as modified by Hashimoto, the substrate of Odnoblyudov comprising a core; a barrier layer encapsulating the core; a bonding layer disposed on the barrier layer; and a single crystalline layer disposed on the bonding layer, as taught by Odnoblyudov, for its benefit as a useful material during electrostatic chucking (Odnoblyudov [0024]). 
Regarding claim 9: Padmanabhan and Hashimoto teach the claim limitations of the semiconductor device according to claim 7, on which this claim depends.
Padmmanabhan as modified by Hashimoto does not expressly teach that the substrate comprises a core; a barrier layer encapsulating the core; a bonding layer disposed on the barrier layer; and a single crystalline layer disposed on the bonding layer.
Odnoblyudov discloses (e.g., Fig. 2) a semiconductor device comprising a substrate ([0034]: 302), wherein the substrate comprises a polycrystalline ceramic core, a barrier layer encapsulating the polycrystalline ceramic core, a bonding layer coupled to the barrier layer and a substantially single crystalline silicon layer coupled to the bonding core ([0034]).

Regarding claim 15: Padmanabhan and Hashimoto teach the claim limitations of the method according to claim 13, on which this claim depends.
Padmmanabhan as modified by Hashimoto does not expressly teach that the substrate comprises a core; a barrier layer encapsulating the core; a bonding layer disposed on the barrier layer; and a single crystalline layer disposed on the bonding layer.
Odnoblyudov discloses (e.g., Fig. 2) a semiconductor device comprising a substrate ([0034]: 302), wherein the substrate comprises a polycrystalline ceramic core, a barrier layer encapsulating the polycrystalline ceramic core, a bonding layer coupled to the barrier layer and a substantially single crystalline silicon layer coupled to the bonding core ([0034]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the substrate of the device of Padmanabhan as modified by Hashimoto, the substrate of Odnoblyudov comprising a core; a barrier layer encapsulating the core; a bonding layer disposed on the barrier layer; and a single 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826